              Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 1 of 13 Page ID #:130

                               Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


      Date             RICO Enterprise                                    Description                                  Complaint
                          Members                                                                                       Reference
August 21, 2016     KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to             ¶ 360–361
                    ALPTEKIN                 obtain BoraJet and its related entities by means of false or fraudulent
                                             representations and caused to be transmitted by means of wire
                                             communication in interstate or foreign commerce writings for the
                                             purpose of executing such scheme.

                                             As an overt act in furtherance of that conspiracy, these RICO
                                             Enterprise Members caused Sabah to publish a defamatory article
                                             related to Dr. Ayasli and BoraJet.
August 23, 2016     KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to           ¶ 362
                    ALPTEKIN                 obtain BoraJet and its related entities by means of false or fraudulent
                                             representations and caused to be transmitted by means of wire
                                             communication in interstate or foreign commerce writings for the
                                             purpose of executing such scheme.

                                             As an overt act in furtherance of that conspiracy, these RICO
                                             Enterprise Members caused Sabah to publish a defamatory article
                                             related to Dr. Ayasli and BoraJet.
September 2, 2016   KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to           ¶ 379
                    ALPTEKIN                 obtain BoraJet and its related entities by means of false or fraudulent
                                             representations and caused to be transmitted by means of wire
                                             communication in interstate or foreign commerce writings for the
                                             purpose of executing such scheme.

                                             As an overt act in furtherance of that conspiracy, these RICO
                                             Enterprise Members caused Takvim to publish a defamatory article
                                             related to Dr. Ayasli and BoraJet.
September 3, 2016   KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to           ¶ 346–347
                    ALPTEKIN                 obtain BoraJet and its related entities by means of false or fraudulent
                                             representations and caused to be transmitted by means of wire
                                             communication in interstate or foreign commerce writings for the

                                                                                                                                 1
              Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 2 of 13 Page ID #:131

                               Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


                                             purpose of executing such scheme.

                                             As an overt act in furtherance of that conspiracy, these RICO
                                             Enterprise Members caused Takvim to publish a defamatory article
                                             related to Dr. Ayasli and BoraJet.
September 4, 2016   KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to           ¶ 363
                    ALPTEKIN                 obtain BoraJet and its related entities by means of false or fraudulent
                                             representations and caused to be transmitted by means of wire
                                             communication in interstate or foreign commerce writings for the
                                             purpose of executing such scheme.

                                             As an overt act in furtherance of that conspiracy, these RICO
                                             Enterprise Members caused Sabah to publish a defamatory article
                                             related to Dr. Ayasli and BoraJet.
September 7, 2016   KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to           ¶ 348
                    ALPTEKIN                 obtain BoraJet and its related entities by means of false or fraudulent
                                             representations and caused to be transmitted by means of wire
                                             communication in interstate or foreign commerce writings for the
                                             purpose of executing such scheme.

                                             As an overt act in furtherance of that conspiracy, these RICO
                                             Enterprise Members caused Takvim to publish a defamatory article
                                             related to Dr. Ayasli and BoraJet.
September 9, 2016   KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to           ¶ 349
                    ALPTEKIN                 obtain BoraJet and its related entities by means of false or fraudulent
                                             representations and caused to be transmitted by means of wire
                                             communication in interstate or foreign commerce writings for the
                                             purpose of executing such scheme.

                                             As an overt act in furtherance of that conspiracy, these RICO
                                             Enterprise Members caused Takvim to publish a defamatory article
                                             related to Dr. Ayasli and BoraJet.
September 9, 2016   KORKMAZ                  These RICO Enterprise Members devised a scheme to obtain               ¶ 317–322

                                                                                                                                2
              Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 3 of 13 Page ID #:132

                                Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


                     J. KINGSTON              BoraJet and its related entities by means of false or fraudulent
                     WASHAKIE                 representations and caused to be transmitted a press release to be
                     NOIL ENERGY              issued by the Turkish Prime Ministry Investment Agency (ISPAT)
                     SBK TURKEY               by means of wire communication in interstate or foreign commerce,
                     SBK USA                  which included writings for the purpose of executing such scheme.
September 23, 2016   KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to           ¶ 364–365
                     ALPTEKIN                 obtain BoraJet and its related entities by means of false or fraudulent
                                              representations and caused to be transmitted by means of wire
                                              communication in interstate or foreign commerce writings for the
                                              purpose of executing such scheme.

                                              As an overt act in furtherance of that conspiracy, these RICO
                                              Enterprise Members caused Sozcu Gazetesi to publish a defamatory
                                              article related to Dr. Ayasli and BoraJet.
October 6, 2016      KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to           ¶ 354–355
                     ALPTEKIN                 obtain BoraJet and its related entities by means of false or fraudulent
                                              representations and caused to be transmitted by means of wire
                                              communication in interstate or foreign commerce writings for the
                                              purpose of executing such scheme.

                                              As an overt act in furtherance of that conspiracy, these RICO
                                              Enterprise Members caused Takvim to publish a defamatory article
                                              related to Dr. Ayasli and BoraJet.
October 25, 2016     KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to           ¶ 356
                     ALPTEKIN                 obtain BoraJet and its related entities by means of false or fraudulent
                                              representations and caused to be transmitted by means of wire
                                              communication in interstate or foreign commerce writings for the
                                              purpose of executing such scheme.

                                              As an overt act in furtherance of that conspiracy, these RICO
                                              Enterprise Members caused Takvim to publish a defamatory article
                                              related to Dr. Ayasli and BoraJet.
November 18, 2016    KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to          ¶ 357–358

                                                                                                                                  3
              Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 4 of 13 Page ID #:133

                               Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


                    ALPTEKIN                 obtain BoraJet and its related entities by means of false or fraudulent
                                             representations and caused to be transmitted by means of wire
                                             communication in interstate or foreign commerce writings for the
                                             purpose of executing such scheme.

                                             As an overt act in furtherance of that conspiracy, these RICO
                                             Enterprise Members caused Takvim to publish a defamatory article
                                             related to Dr. Ayasli and BoraJet.
December 1, 2016    AKOL                     These RICO Enterprise Members devised a scheme to obtain                  ¶ 395, 399–
                    KORKMAZ                  BoraJet and its related entities by means of false or fraudulent          404
                    SBK TURKEY               representations and caused to be transmitted an email from AKOL
                                             to Dr. Ayasli, by means of wire communication in interstate or
                                             foreign commerce, which included writings for the purpose of
                                             executing such scheme.
December 2, 2016    AKOL                     These RICO Enterprise Members devised a scheme to obtain                  ¶ 399–404
                    KORKMAZ                  BoraJet and its related entities by means of false or fraudulent
                    SBK TURKEY               representations and caused to be transmitted an email from AKOL
                                             to Dr. Ayasli, by means of wire communication in interstate or
                                             foreign commerce, which included writings for the purpose of
                                             executing such scheme.
December 4, 2016    AKOL                     These RICO Enterprise Members devised a scheme to obtain                  ¶ 399–404
                    KORKMAZ                  BoraJet and its related entities by means of false or fraudulent
                    SBK TURKEY               representations and caused to be transmitted an email from AKOL
                                             to Dr. Ayasli, by means of wire communication in interstate or
                                             foreign commerce, which included writings for the purpose of
                                             executing such scheme.
December 11, 2016   AKOL                     These RICO Enterprise Members devised a scheme to obtain                  ¶ 399–404
                    KORKMAZ                  BoraJet and its related entities by means of false or fraudulent
                    SBK TURKEY               representations and caused to be transmitted an email from AKOL
                                             to Dr. Ayasli, by means of wire communication in interstate or
                                             foreign commerce, which included writings for the purpose of
                                             executing such scheme.


                                                                                                                                   4
                Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 5 of 13 Page ID #:134

                               Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


December 25, 2016    AKOL                    These RICO Enterprise Members devised a scheme to obtain              ¶ 399–404
                     KORKMAZ                 BoraJet and its related entities by means of false or fraudulent
                     SBK TURKEY              representations and caused to be transmitted an email from AKOL
                                             to Dr. Ayasli, by means of wire communication in interstate or
                                             foreign commerce, which included writings for the purpose of
                                             executing such scheme.
December 28, 2016    AKOL                    These RICO Enterprise Members devised a scheme to obtain              ¶ 399–404
                     KORKMAZ                 BoraJet and its related entities by means of false or fraudulent
                     SBK TURKEY              representations and caused to be transmitted an email from AKOL
                                             to Dr. Ayasli, by means of wire communication in interstate or
                                             foreign commerce, which included writings for the purpose of
                                             executing such scheme.
December 29, 2016    AKOL                    These RICO Enterprise Members devised a scheme to obtain              ¶ 405–408
                     KORKMAZ                 BoraJet and its related entities by means of false or fraudulent
                     SBK TURKEY              representations and caused to be transmitted an email from AKOL
                                             to Dr. Ayasli and BoraJet personnel, by means of wire
                                             communication in interstate or foreign commerce, which included
                                             writings for the purpose of executing such scheme.
February 25, 2017    KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                             property by means of false or fraudulent representations and caused
                                             to be transmitted to Dr. Ayasli by means of wire communication in
                                             interstate or foreign commerce, which included writings—to wit
                                             WhatsApp messages—for the purpose of executing such scheme.
On or about          KORKMAZ                 These RICO Enterprise Members devised a scheme to obtain from         ¶ 426–427
February 28, 2017    MEGA VARLIK             Dr. Ayasli money and property by means of false or fraudulent
                                             representations and caused to be transmitted to Dr. Ayasli by means
                                             of wire communication in interstate or foreign commerce, which
                                             included writings for the purpose of executing such scheme.
March 2, 2017        KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                             property by means of false or fraudulent representations and caused
                                             to be transmitted to Dr. Ayasli by means of wire communication in
                                             interstate or foreign commerce, which included writings—to wit
                                             WhatsApp messages—for the purpose of executing such scheme.

                                                                                                                               5
                 Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 6 of 13 Page ID #:135

                                Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


March 6, 2017         KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
March 7, 2017         KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
March 9, 2017         KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
March 22, 2017        KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
March 30, 2017        KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
On or about           KORKMAZ                 These RICO Enterprise Members devised a scheme to obtain from         ¶ 430
March 6, 2017         MEGA VARLIK             Dr. Ayasli money and property by means of false or fraudulent
                                              representations and caused to be transmitted to Dr. Ayasli by means
                                              of wire communication in interstate or foreign commerce, which
                                              included writings for the purpose of executing such scheme.
In March and April    BUGARAJ                 These RICO Enterprise Members conspired with other members to         ¶ 442–443
2017                  SBK TURKEY              devise a scheme to obtain from Dr. Ayasli money and property by
                      KORKMAZ                 means of false or fraudulent representations and caused to be

                                                                                                                                6
                 Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 7 of 13 Page ID #:136

                                Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


                      OZKARAMAN               transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings for the
                                              purpose of executing such scheme.

                                              As an overt act in furtherance of that conspiracy, these RICO
                                              Enterprise Members caused BUGARAJ to deliberately default on
                                              BoraJet’s trade debt that was both assigned to BURGARAJ under
                                              the Agreement but personally guarantied by Dr. Ayasli
In March and April    BUGARAJ                 These RICO Enterprise Members conspired with other members to           ¶ 445–446
2017                  SBK TURKEY              devise a scheme to obtain from Dr. Ayasli money and property by
                      KORKMAZ                 means of false or fraudulent representations and caused to be
                      OZKARAMAN               transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings for the
                                              purpose of executing such scheme.

                                              As an overt act in furtherance of that conspiracy, these RICO
                                              Enterprise Members caused Dr. Ayasli to transfer $28 million USD
                                              from his New Hampshire-based bank accounts to pay off loans and
                                              lines of credit improperly accelerated or intentionally defaulted on.
April 21, 2017        KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and            ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
April 24, 2017        KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and            ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
April 27, 2017        KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and            ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit

                                                                                                                                  7
                 Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 8 of 13 Page ID #:137

                                Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


                                              WhatsApp messages—for the purpose of executing such scheme.
April 28, 2017        KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
April 29, 2017        KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–459
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
May 4, 2017           KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
May 8, 2017           KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
May 9, 2017           KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
May 12, 2017          KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
May 27, 2017          KORKMAZ                 KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused

                                                                                                                                8
                Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 9 of 13 Page ID #:138

                                Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
July 6, 2017         KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
July 26, 2017        KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 450–458
                                              property by means of false or fraudulent representations and caused
                                              to be transmitted to Dr. Ayasli by means of wire communication in
                                              interstate or foreign commerce, which included writings—to wit
                                              WhatsApp messages—for the purpose of executing such scheme.
August 15, 2017      KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to         ¶ 548
                     ALPTEKIN                 obtain money and property from Dr. Ayasli by means of false or
                                              fraudulent representations and caused to be transmitted by means of
                                              wire communication in interstate or foreign commerce writings for
                                              the purpose of executing such scheme.

                                              As an overt act in furtherance of that conspiracy, these RICO
                                              Enterprise Members caused Hurriyet to publish a defamatory article
                                              related to Dr. Ayasli and BoraJet.
August 17, 2017      KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to         ¶ 549
                     ALPTEKIN                 obtain money and property from Dr. Ayasli by means of false or
                                              fraudulent representations and caused to be transmitted by means of
                                              wire communication in interstate or foreign commerce writings for
                                              the purpose of executing such scheme.

                                              As an overt act in furtherance of that conspiracy, these RICO
                                              Enterprise Members caused Haberturk to publish a defamatory
                                              article related to Dr. Ayasli and BoraJet.
September 22, 2017   KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶ 460
                                              property by means of false or fraudulent representations and caused

                                                                                                                                9
              Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 10 of 13 Page ID #:139

                               Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


                                             to be transmitted to Dr. Ayasli by means of wire communication in
                                             interstate or foreign commerce, which included writings—to wit
                                             WhatsApp messages—for the purpose of executing such scheme.
October 14, 2017    KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 450–458
                                             property by means of false or fraudulent representations and caused
                                             to be transmitted to Dr. Ayasli by means of wire communication in
                                             interstate or foreign commerce, which included writings—to wit
                                             WhatsApp messages—for the purpose of executing such scheme.
October 26, 2017    KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 450–458
                                             property by means of false or fraudulent representations and caused
                                             to be transmitted to Dr. Ayasli by means of wire communication in
                                             interstate or foreign commerce, which included writings—to wit
                                             WhatsApp messages—for the purpose of executing such scheme.
October 30, 2017    KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 450–458
                                             property by means of false or fraudulent representations and caused
                                             to be transmitted to Dr. Ayasli by means of wire communication in
                                             interstate or foreign commerce, which included writings—to wit
                                             WhatsApp messages—for the purpose of executing such scheme.
December 7, 2017    KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to         ¶ 550
                    ALPTEKIN                 obtain money and property from Dr. Ayasli by means of false or
                                             fraudulent representations and caused to be transmitted by means of
                                             wire communication in interstate or foreign commerce writings for
                                             the purpose of executing such scheme.

                                             As an overt act in furtherance of that conspiracy, these RICO
                                             Enterprise Members caused Aksam to publish a defamatory article
                                             related to Dr. Ayasli and BoraJet.
December 8, 2017    KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 450–458
                                             property by means of false or fraudulent representations and caused
                                             to be transmitted to Dr. Ayasli by means of wire communication in
                                             interstate or foreign commerce, which included writings—to wit
                                             WhatsApp messages—for the purpose of executing such scheme.
December 27, 2017   KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to         ¶ 551

                                                                                                                           10
             Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 11 of 13 Page ID #:140

                             Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


                  ALPTEKIN                 obtain money and property from Dr. Ayasli by means of false or
                                           fraudulent representations and caused to be transmitted by means of
                                           wire communication in interstate or foreign commerce writings for
                                           the purpose of executing such scheme.

                                           As an overt act in furtherance of that conspiracy, these RICO
                                           Enterprise Members caused Patronlar Dunyasi to publish a
                                           defamatory article related to Dr. Ayasli and BoraJet.
March 26, 2018    KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 577–585
                                           property by means of false or fraudulent representations and caused
                                           to be transmitted to Dr. Ayasli by means of wire communication in
                                           interstate or foreign commerce, which included writings—to wit
                                           WhatsApp messages—for the purpose of executing such scheme.
March 27, 2018    KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 577–585
                                           property by means of false or fraudulent representations and caused
                                           to be transmitted to Dr. Ayasli by means of wire communication in
                                           interstate or foreign commerce, which included writings—to wit
                                           WhatsApp messages—for the purpose of executing such scheme.
March 28, 2018    KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 577–585
                                           property by means of false or fraudulent representations and caused
                                           to be transmitted to Dr. Ayasli by means of wire communication in
                                           interstate or foreign commerce, which included writings—to wit
                                           WhatsApp messages—for the purpose of executing such scheme.
March 29, 2018    KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 577–585
                                           property by means of false or fraudulent representations and caused
                                           to be transmitted to Dr. Ayasli by means of wire communication in
                                           interstate or foreign commerce, which included writings—to wit
                                           WhatsApp messages—for the purpose of executing such scheme.
March 30, 2018    KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 577–585
                                           property by means of false or fraudulent representations and caused
                                           to be transmitted to Dr. Ayasli by means of wire communication in
                                           interstate or foreign commerce, which included writings—to wit
                                           WhatsApp messages—for the purpose of executing such scheme.

                                                                                                                         11
                 Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 12 of 13 Page ID #:141

                                 Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


April 5, 2018         KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 577–585
                                               property by means of false or fraudulent representations and caused
                                               to be transmitted to Dr. Ayasli by means of wire communication in
                                               interstate or foreign commerce, which included writings—to wit
                                               WhatsApp messages—for the purpose of executing such scheme.
April 6, 2018         KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 577–585
                                               property by means of false or fraudulent representations and caused
                                               to be transmitted to Dr. Ayasli by means of wire communication in
                                               interstate or foreign commerce, which included writings—to wit
                                               WhatsApp messages—for the purpose of executing such scheme.
April 8, 2018         KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 577–585
                                               property by means of false or fraudulent representations and caused
                                               to be transmitted to Dr. Ayasli by means of wire communication in
                                               interstate or foreign commerce, which included writings—to wit
                                               WhatsApp messages—for the purpose of executing such scheme.
April 9, 2018         KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 577–585
                                               property by means of false or fraudulent representations and caused
                                               to be transmitted to Dr. Ayasli by means of wire communication in
                                               interstate or foreign commerce, which included writings—to wit
                                               WhatsApp messages—for the purpose of executing such scheme.
April 11, 2018        KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 577–585
                                               property by means of false or fraudulent representations and caused
                                               to be transmitted to Dr. Ayasli by means of wire communication in
                                               interstate or foreign commerce, which included writings—to wit
                                               WhatsApp messages—for the purpose of executing such scheme.
April 13, 2018        KORKMAZ                  KORKMAZ devised a scheme to obtain from Dr. Ayasli money and          ¶¶ 577–585
                                               property by means of false or fraudulent representations and caused
                                               to be transmitted to Dr. Ayasli by means of wire communication in
                                               interstate or foreign commerce, which included writings—to wit
                                               WhatsApp messages—for the purpose of executing such scheme.
December 20, 2018     KORKMAZ                  These RICO Enterprise Members conspired to devise a scheme to         ¶ 553
                                               obtain money and property from Dr. Ayasli by means of false or
                                               fraudulent representations and caused to be transmitted by means of

                                                                                                                             12
Case 2:20-cv-09388-CAS-PD Document 1-2 Filed 02/18/19 Page 13 of 13 Page ID #:142

                Appendix A: Predicate Acts of Wire Fraud, 18 U.S.C. § 1343


                              wire communication in interstate or foreign commerce writings for
                              the purpose of executing such scheme.

                              As an overt act in furtherance of that conspiracy, these RICO
                              Enterprise Members caused Hurriyet to publish a defamatory article
                              related to Dr. Ayasli and his business associates.




                                                                                                   13
